Citation Nr: 0533653	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  00-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease with degenerative osteoarthritis at L4-5 (claimed as 
lumbar strain). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1963 to 
October 1966.

This case was before the Board of Veterans' Appeals 
("Board") in March 2001 and April 2004 wherein it was 
remanded both times for additional development of the claim.  
A Supplemental Statement of the Case ("SSOC") was last 
issued in June 2005 by the Appeals Management Resource Center 
("AMC") of the Department of Veterans Affairs ("VA") 
continuing the denial of entitlement to service connection 
for degenerative disc disease with degenerative 
osteoarthritis at L4-5 (claimed as lumbar strain).


FINDING OF FACT

Degenerative disc disease with degenerative osteoarthritis at 
L4-5 (claimed as lumbar strain) was not incurred in or 
aggravated as a result of the veteran's military service, nor 
may it be presumed to have been so incurred or aggravated.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
degenerative disc disease with degenerative osteoarthritis at 
L4-5 (claimed as lumbar strain) are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act ("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2001, November 2003 and October 2004.  The letters fully 
provided notice of elements (1), (2) and (3).  In addition, 
by virtue of the February 2000 rating decision on appeal, the 
subsequent Statements of the Case ("SOCs"), and numerous 
Supplemental Statements of the Case ("SSOCs") the veteran 
was provided with specific information as to why his 
particular claim was being denied, and of the evidence that 
was lacking.  With respect to element (4), he was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the December 2003 SSOC and June 2005 SSOC.

The original August 1999 claim was initially denied in 
February 2000.  In his Notice of Disagreement ("NOD") with 
the rating decision, the veteran elected de novo review by a 
Decision Review Officer ("DRO").  Following the continued 
denial by the DRO of entitlement to service connection for 
his low back disorder in March and April 2000, the veteran 
testified at a July 2000 hearing before a DRO who again 
continued denial of service connection for the low back 
injury in August 2000.  The case first came before the Board 
on appeal in March 2001 where it was remanded for VCAA 
compliance.

Following the Board's remand, a VCAA letter was provided to 
the veteran in August 2001.  The RO then issued an SSOC in 
July 2003 continuing to deny the claim.  Although the new 
38 C.F.R. § 3.159(b) compliant language was provided to the 
veteran after the July 2003 SSOC in a December 2003 SSOC, his 
claim was again remanded by the Board in April 2004 and a 
subsequent SSOC containing the § 3.159(b) complaint language 
was issued in June 2005.  When considering the notification 
letters and the other documents described above, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  He was given ample time to respond 
to the RO letters.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, at bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  In particular, VA obtained service medical records 
("SMRs") and requested that the veteran either submit his 
available private medical records or authorize VA to obtain 
those records on his behalf.  Private medical records, VAMC 
clinic records from Tampa and Orlando, Social Security 
records, and lay evidence has been obtained and associated 
with the veteran's claims folder.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2005).  An examination or opinion is necessary 
if the evidence of record:  (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  In this 
case, although the veteran has been diagnosed with a current 
back disability and his SMRs indicate he was treated in-
service with a lumbar strain, there was no competent medical 
link between the current disability and his military service.  
Accordingly, the veteran was afforded multiple VA 
Compensation and Pension Exams ("VAEs") in July 2000, June 
2003 and May 2005 to ascertain the etiology of his back 
disorder.  Further examination or opinion is not needed on 
these claims because sufficient evidence is of record.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claims, the Board finds that the record is 
ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for degenerative disc 
disease and degenerative osteoarthritis (claimed as lumbar 
strain).  He argues that he injured his back while on active 
duty and was treated at Fort Benning, Georgia for chronic 
lumbar strain.  The Board has reviewed all the evidence in 
the veteran's claims folder, which includes, but is not 
limited to: service records; SMRs; his contentions; lay 
evidence, statements from a service "buddy" and family 
members, private treatment records, clinic records from the 
VAMCs in Tampa and Orlando, Florida, VA examination reports 
and Social Security Administration records.  Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Evidence which would substantiate a claim of service 
connection includes three essential components:  (1) evidence 
of an injury in military service or a disease that began in 
or was made worse during military service or one which would 
qualify for presumptive service connection; (2) competent 
evidence of a current physical or mental disability; and, (3) 
competent evidence of a relationship between the veteran's 
current disability and the in-service event.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998).  

In addition, certain chronic diseases enumerated in VA 
regulations may be presumed to have been incurred in service 
if they manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 28 
C.F.R. 3.303(b) (2005).  

Although the veteran has a current diagnosis of degenerative 
lumbar osteoarthritis from the Orlando VAMC, a grant of 
service connection on a presumptive basis is not warranted 
because there is no medical evidence of record that his 
degenerative disease manifested to a degree of 10 percent 
within one year of his discharge from service.  Specifically, 
the veteran was discharged from active duty in 1966 and the 
medical earliest evidence of the diagnosis was in 1981, 
approximately 15 years after his discharge.  38 U.S.C.A. §§ 
1101, 1112 (2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding that the veteran's current degenerative lumbar disc 
or joint disease was caused or aggravated by any incident of 
active military service.  Throughout the record on appeal, 
the veteran repeatedly states that he was treated for back 
pain on more than one occasion in-service.  In fact, his SMRs 
show complaints of low back pain twice:  May 8, 1964 and 
August 3, 1964.  The August 3, 1964 treatment note described 
moderate muscle spasms, indicated a diagnosis of chronic 
lumbar strain and prescribed Robaxin, aspirin, heat and 
bedrest.  The treatment notes do not indicate the etiology of 
the pain, and notably, his service records and SMRs do not 
contain any report of injury or accident to the back.

Furthermore, nearly two years after the last notation of back 
pain complaint, the veteran's military separation examination 
is negative for any notations of spine or back problems.  In 
fact, at the time of his separation from active duty, the 
veteran's PULHES profile was noted to indicate that he was in 
a "high level of fitness" as to his physical capacity and 
upper extremities:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 


To receive service connection for a current disability, an 
opinion as to medical etiology, based on competent medical 
evidence, must link the current condition to military 
service.  "Competent medical evidence" means, in part, 
evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2005).

While the veteran alleges that he has had continuous symptoms 
during and since service, and he is competent to state that 
he experienced such symptoms as low back pain, as noted 
above, his report is contradicted by his earlier reports to 
both military and private medical examiners.  38 C.F.R. 
§ 3.159(a) (2005).  The medical records are highly probative 
as they were generated with the specific purpose of medical 
diagnosis and treatment.  See Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).  

Moreover, the law provides that chronicity is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
claimant and when "no" medical evidence indicated continuous 
symptomatology. See McManaway v. West, 13 Vet. App. 60, 66 
(1999).  

In this case, the evidence of record shows the veteran did 
not report back pain again following the 1964 complaint until 
1981, to a private physician, over 10 years following 
service.  Treatment records indicate that the veteran told 
his doctor the pain was residual from a 2-week old back 
sprain, not military service.  Moreover, in a November 1991 
Application for VA Compensation or Pension, the veteran 
specifically states in the "History and Nature of 
Disabilities" section of the application that his back 
injury was due to an industrial accident on May 15, 1991.  
Private orthopedic treatment reports from that time confirm 
the veteran was treated for back pain after falling from 
scaffolding at work.  He indicated he had been a construction 
worker before and after service, working manual labor.

During a personal hearing before a DRO in July 2000, the 
veteran testified that he believed his back was injured as a 
result of strenuous training in the beginning of his military 
service.  He testified that he never fell or injured his 
back; however, he remembers it started to hurt at that time.  
He alleged that the fall from the scaffolding merely injured 
a pre-existing back disorder that commenced in-service.  

The veteran argues that a 1992 examination report by a 
private physician, Dr. Z., provides the required medical 
nexus opinion in support of his allegation that his condition 
is related to service because he describes the degenerative 
changes as "long-standing."  In fact, a letter submitted by 
Dr. Z in March 2000 indicates that 1991-1992 x-rays, as well 
as an MRI that showed degenerative changes with no disc 
herniation, suggested "long-standing" degenerative changes 
in his back.  However, his letter also states that, as a 
construction worker, the veteran could have developed the 
arthritic spurs in his back over 10-20 years.  Even a liberal 
application of this time frame would place the veteran's 
onset of injury in approximately 1971, nearly five years 
after service.

The veteran also provided an opinion from a chiropractor, 
N.W., D.C., in June 2000 stating the veteran had sustained a 
10 percent permanent spinal impairment whole person as a 
direct result of a 1964 in-service football accident.  
According to the chiropractor's letter, it appears the 
veteran informed him that he had been treated previously by 
an orthopedic surgeon in 1992 as a result of an in-service 
football injury.  As described above, the 1991-1992 
orthopedic private treatment records indicate he was treated 
for a work-related accident whereby he fell off of 
scaffolding.  They do not link the veteran's military service 
or a football injury incurred during military service to the 
veteran's current back disorder.  Moreover, SMRs show 
treatment of the neck and left arm for a football injury in 
February 1965, nearly six months after the lumbar strain in 
August 1964.  No complaints of back pain or injury are noted 
in the treatment notes for the football injury.  The 
chiropractor's opinion is not competent medical evidence.  
The Court in LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
held that medical history provided by the veteran does not 
transform that history into medical evidence.

The veteran also underwent three separate VA examinations in 
connection with this claim, none of which provide the missing 
medical nexus opinion.  An August 2000 VA examination report 
indicates the examining physician did not believe the 
degenerative process in the veteran's spine is related to an 
in-service injury or over-activity in-service.  He stated the 
L4-L5 segment is a typical location of general degenerative 
changes of the lumbar spine.  The examining physician noted 
the veteran's 1991 injury wherein the veteran injured his low 
back after falling from scaffolding may be related to his 
current condition.

Following a second VA examination in June 2003, the examining 
physician noted the veteran primarily has degenerative disc 
disease of the lumbar spine and axial back pain that is less 
likely to be related to any trauma he had in-service.  The 
veteran submitted a statement in July 2003 stating the VA 
examiner never administered a physical exam, but rather asked 
the veteran a few questions for a maximum of five minutes.  
He also alleged the examiner was the same doctor that 
examined him in July 2000, and therefore he was biased.  

The veteran's contentions are belied by the record which 
contains a copy of the July 2000 exam signed by a different 
physician than the one who administered the July 2003 exam.  
Moreover, the VAE report thoroughly describes a physical 
examination detailing limitation of motion, pain response and 
limitation and x-ray evaluation.  The veteran's allegation is 
not supported by the record, and because the veteran is a 
layperson, he is not qualified to evaluate the quality of a 
medical examination.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

A third VAE in April 2004 (administered by a different 
physician) concluded that the evidence of the C-File, 
physical exam and over 26 years of building construction 
work, did not support a determination that the chronic lumbar 
strain noted in the August 1964 SMR treatment note is 
sufficient to proceed to the current degenerative lumbar 
discs and the severity of the L4-5 degenerative 
osteoarthritis.  He concluded that it "would be pure 
speculation and outside the realm of medical possibilities to 
come to the conclusion that the current condition is related 
to injury during military service."  

To support his claim, the veteran has also submitted lay 
evidence from his daughter, a friend, and a service member 
who served with him when he was allegedly injured.   An 
August 2003 statement submitted by a member of the veteran's 
platoon indicates that he was present when the veteran hurt 
his back during a "Judo throw" by his partner at Fort 
Benning.  This is the only reference the veteran's injury 
being caused by a Judo injury and there is no medical 
evidence to support its underlying premise that the veteran's 
disorder is linked to service.  Espiritu, supra.  The 
statements from his daughter and a friend submitted in 1999 
describe only the current condition of the veteran at that 
time and do not discuss its etiology.  Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).  (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to 
military service).  

As such, the evidence of a nexus between active duty service 
and such claimed back disorder is limited to the veteran's 
own statements or opinions based on reports of the veteran's 
statements.  This is not competent evidence since lay 
persons, such as the veteran, are not qualified to render an 
opinion concerning medical causation. Espiritu, supra.  
Absent competent evidence of a causal nexus between 
lumbosacral strain with disc disease and service, the veteran 
is not entitled to service connection.

The Board finds, by a preponderance of the evidence, that the 
veteran's low back pain is not related to event(s) in 
service.  In reaching this decision, the Board has considered 
the "benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  







ORDER

Entitlement to service connection for degenerative disc 
disease with degenerative osteoarthritis at L4-5 (claimed as 
lumbar strain) is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


